Case 2:19-cv-00858-MU Document 23 Filed 04/23/20 Page 1 of 1           PageID #: 542



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

BETTY MAE MAHAN,                          :

       Plaintiff,                         :

vs.                                       :      CA 19-0858-MU

ANDREW M. SAUL,                           :
Commissioner of Social Security,
                                          :
       Defendant.

                                       JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be affirmed.

       DONE this the 23rd day of April, 2020.

                                          s/P. Bradley Murray
                                          UNITED STATES MAGISTRATE JUDGE
